The opinion of the court was delivered by
Stiles, J.
The purpose of this proceeding was to obtain a construction of the first clause of § 30 of the act of March 26, 1890, relating to common schools in cities of 10,000 or more inhabitants. Acts, p. 386. The clause reads: “ The board of education shall annually, at a meeting next preceding the annual tax levy for state and county purposes, report to the county commissioners an estimate of the amount of funds required for the support of the schools, etc., . . . and the county commissioners are hereby authorized and required to levy and collect said amount the same as other taxes.” It appears that by proper proceedings, and in accordance with the law on that subject, the boundaries of the city of Seattle were somewhat enlarged on the 1st day of June, 1891, and the board *156of education have reported the amount of funds required, and requested that amount to be levied and collected upon the property in the district as enlarged; but the board of commissioners decline to levy upon any property except such as was within the city limits prior to the enlargement. A mandamus was asked, requiring the commissioners and other county officers to levy, extend and collect the tax, ■which the superior court refused.
Counsel furnished us with valuable briefs relating to the matter of the assessment of property for taxation, and the period for which the annual levy of taxes is made; but with all deference we cannot see wherein either matter has a bearing upon the question as to the duty of the officers sought to be controlled. The revenue law (Acts 1891, p. 309, § 74) requires the board of county commissioners, at its November session in each year, to levy a tax. Sec. 13 of the act of March 26,1890, requires the board of education to hold monthly meetings; and § 30 requires the latter board, at its meeting next preceding the annual tax levy, to fix the amount required for certain school purposes, which th e former board is required to collect. Now, the school district, by the voluntary act of the people, both in the old limits and in the added territory, was enlarged June 1st, and immediately the school board and funds of the district, as enlarged, were charged with the maintenance of schools in the whole district, and the remainder of the county was relieved therefrom. McGovern v. Fairchild, 2 Wash. 479 (27 Pac. Rep. 173). The funds for the schools should therefore be raised from the whole district by equal taxation. So much would be conceded upon grounds of natural justice. But when to that we add the plain direction of § 30, we think there can be no room for question or construction. When the assessment period commenced, or •where the boundaries of the districts were then, or when the money will be expended, cannot affect the question of *157providing the funds. The peremptory writ should be allowed, and it is so ordered.
Anders, G. J., and Scott, Hoyt and Dunbar, JJ., concur.